office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b02 ktholman filen-128339-07 uilc date date to ------------------ chief business adjustment section se w cas am ppg b from phyllis e marcus chief international branch cc intl b02 subject legality of abatement of civil penalties under sec_6038 this is in response to your request that we provide advice as to whether the same criteria used for a reasonable_cause determination made by accounts management am for abatement of the sec_6651 failure_to_file_penalty with respect to a late form_1120 can be used for the abatement of the sec_6038 civil penalty with respect to a late form_5471 background sec_6012 of subchapter_a of chapter requires every corporation subject_to taxation under subtitle a to file a return with respect to income taxes form_1120 is used for corporate_income_tax reporting and to comply with sec_6012 all domestic corporations generally must file form_1120 sec_6651 imposes a penalty for failure_to_file any return on the date prescribed including any extension of time for filing unless it is shown that the failure is due to reasonable_cause and not due to willful neglect form_5471 is a return used by certain u s citizens and residents who are officers directors or shareholders in certain foreign_corporations in order to satisfy their reporting obligations under sec_6038 and sec_6046 and the related regulations form_5471 is used for information reporting not tax reporting dollar penalties and penalties of reduced foreign tax_credits are imposed under sec_6038 and c for failure to filen-128339-07 file the information required by sec_6038 within the time prescribed sec_6038 c provides that for purposes of the sec_6038 and c penalties the time prescribed under sec_6038 to furnish information and the beginning of the day period after notice by the secretary shall be treated as being not earlier than the last day on which as shown to the satisfaction of the secretary reasonable_cause existed for failure to furnish such information sec_6038 does not include a provision defining reasonable_cause for failure to furnish the required information within the time prescribed analysis reasonable_cause is based on all the facts and circumstances in each situation and allows the service to provide relief from a penalty that would otherwise be assessed relief is generally granted when the taxpayer exercises ordinary business care and prudence in determining their tax obligations but is unable to comply with those obligations see irm nonassertion or abatement of civil penalties based on reasonable_cause must be made in a consistent manner see irm the language of reasonable_cause provisions vary some penalty provisions also require evidence that the taxpayer acted in good_faith eg sec_6664 or that the taxpayer’s failure to comply with the law was not due to willful neglect eg sec_6651 the sec_6038 reasonable_cause provision does not include the additional requirement and not due to willful neglect that is part of the sec_6651 reasonable_cause provision failure_to_file a form_1120 within the prescribed time ordinarily generates a sec_6651 penalty unless the taxpayer satisfies the applicable reasonable_cause standard as noted above sec_6651 imposes a penalty unless it is shown that the failure is due to reasonable_cause and not due to willful neglect sec_301_6651-1 discusses a showing of reasonable_cause for purposes of the failure_to_file_penalty and provides that if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to reasonable_cause failure_to_file a form_5471 information_return generates penalties under sec_6038 neither the statute nor the regulations under sec_6038 defines reasonable_cause for failure to timely file a form_5471 irm as well as other analogous regulations eg sec_301_6651-1 suggest standards for evaluating reasonable_cause irm provides factors to consider to determine whether the taxpayer exercised ordinary business care and prudence those factors include taxpayers’ reasons compliance history length of time circumstances beyond the taxpayers control and in some cases ignorance of the law or inability to get records it is our understanding that am’s decision tree for imposing penalties for late filing of form_1120 is based upon such factors the reasonable_cause standard mandated by sec_6651 requires the taxpayer to affirmatively establish that the failure was due to reasonable_cause and not willful filen-128339-07 neglect although taxpayers are not required to demonstrate that failure_to_file was not due to willful neglect for form_5471 the considerations eg exercise of ordinary business care and prudence discussed above would constitute valid considerations for abating a failure_to_file timely forms also there should be consistency in applying the penalty if a taxpayer failed to file both its form_1120 and the form_5471 conclusion we conclude there is no legal rule or internal policy prohibiting am from using the same criteria to abate the sec_6038 penalty for a late filing of form_5471 where am has abated the sec_6651 failure_to_file_penalty for the late form_1120 using the reasonable_cause criteria in irm also there is no legal reason why the same criteria could not be used even where the form_1120 was timely filed but the form_5471 was not the irrelevance of reasonable_cause with respect to one form does not preclude a reasonable_cause determination with respect to the other form thus for example if the form_1120 was timely filed but the form_5471 was not a reasonable_cause determination may be made with respect to the failure_to_file form_5471 even though reasonable_cause is irrelevant with respect to the timely filed form_1120
